*5
JUDGMENT

This case was considered on the record from the Federal Energy Regulatory Commission and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the petitions are denied for the reasons stated in the FERC orders.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C. CIR. R. 41.